In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00366-CV

CRESSON INTEREST, LLC, Appellant           §   On Appeal from the 355th District Court

V.                                         §   of Hood County (C2020203)

                                           §   August 31, 2022
DONALD "ROOSTER" AND LORI
BEANE, Appellees                           §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Cresson Interest, LLC must pay all costs of

this appeal.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Elizabeth Kerr_________________
                                          Justice Elizabeth Kerr